Order entered March 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01054-CR

                            LAWAN NAVAIL FISHER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-56688-J

                                            ORDER
        On March 12, 2014, this Court ordered Kimberly Xavier, official court reporter of the

Criminal District Court No. 3, to file a supplemental record containing State’s Exhibit nos. 5 and

6. To date, Ms. Xavier has not filed the supplemental record containing the exhibits.

        Accordingly, we ORDER Kimberly Xavier to file, within TEN DAYS of the date of this

order, a supplemental record containing State’s Exhibit nos. 5 and 6. If the exhibits are not filed

within the time specified, the Court will utilize the available remedies to obtain the exhibits,

including ordering that Ms. Xavier not sit as a court reporter until she has filed the exhibits in

this case.
       We DIRECT the Clerk to send copies of the order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Kimberly Xavier,

official court reporter, Criminal District Court No. 3; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE